Name: Commission Regulation (EEC) No 2968/91 of 9 October 1991 altering, from 10 October 1991 the rate of refunds applicable for certain products of the cereals and rice sectors, exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 10 . 91 Official Journal of the European Communities No L 282/19 COMMISSION REGULATION (EEC) No 2968/91 of 9 October 1991 altering, from 10 October 1991 the rate of refunds applicable for certain products of the cereals and rice sectors, exported in the form of goods not covered by Annex II to the Treaty Whereas it follows from applying the rules and criteria contained in Regulation (EEC) No 2875/91 to the infor ­ mation at present available to the Commission that the export refunds at present applicable should be rectified as shown in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular the first sentence of the fifth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular the first sentence of the fifth subparagraph of Article 17 (2) thereof, Whereas the rates of the refunds applicable . from 1 October 1991 to the products listed in the Annex, exported in the form of goods not covered by Annex II to the Treaty, were fixed by Commission Regulation (EEC) No 2875/91 0 ; HAS ADOPTED THIS REGULATION : Article 1 The rates of refund fixed by Regulation (EEC) No 2875/91 are hereby altered as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 10 October 1991 . - This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 October 1991 . For the Commission Martin BANGEMANN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 166, 25. 6. 1976, p. 1 . O OJ No L 177, 24. 6. 1989, p. 1 . 0 OJ No L 274, 1 . 10 . 1991 , p. 30. No L 282/20 Official Journal of the European Communities 10 . 10. 91 ANNEX Rates of 10 October 1991 to certain cereals and rice products exported in the form of goods not covered by Annex II to the Treaty CN code Description of products Rate of refund per 100 kg of basic product 1001 10 90 Durum wheat :  used in the form of :   pellets of CN code 1103, or grains otherwise worked (other than hulled, kibbled, or germ) of CN code 1104   hulled grains of CN code 1 104 and starch of CN code 1 108   germ of CN code 1104   gluten of CN code 1109   other (except flours of CN code 1101 and groats and meal of CN code 1103) 5,563 8,344 3,245 9,271 1006 40 00 Broken rice :  used in the form of starch of CN code 1108 19 10 12,580